UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2017 Commission File Number: 001-38049 Azul S.A. (Name of Registrant) Edifício Jatobá, 8th floor, Castelo Branco Office Park Avenida Marcos Penteado de Ulhôa Rodrigues, 939 Tamboré, Barueri, São Paulo, SP 06460-040, Brazil. +55 (11)4831 2880 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form 40-F. Form 20-F x Form 40-F  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes  No x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes  No x Traffic Release June | 2017 Azul Reports June Traffic S ã o Paulo, July 7, 2017 – Azul S.A., “ Azul ” , (B3: AZUL4, NYSE: AZUL), the largest airline in Brazil by number of destinations and departures, announces today its preliminary traffic results for June 2017. Passenger traffic (RPKs) increased 20.7% compared to June 2016 on a capacity increase (ASKs) of 16.4%. As a result, load factor was 81.2%, 2.8 percentage points higher than in the same period last year. Year-to-date load factor increased 2.7 percentage points over last year, reaching a total of 81.2%. Domestic load factor was 79.2% and international was 91.1%. Jun-17 Jun-16 %Δ 2Q17 2Q16 %Δ 1H17 1H16 %Δ Total RPK (million) 1,606 1,331 20.7% 4,818 3,989 20.8% 10,015 8,846 13.2% ASK (million) 1,978 1,698 16.4% 5,956 5,051 17.9% 12,340 11,270 9.5% Load factor 81.2% 78.4% +2.8 p.p. 80.9% 79.0% +1.9 p.p. 81.2% 78.5% +2.7 p.p. Domestic RPK (million) 1,264 1,151 9.8% 3,875 3,464 11.9% 8,168 7,476 9.3% ASK (million) 1,600 1,491 7.3% 4,913 4,434 10.8% 10,313 9,613 7.3% Load factor 79.0% 77.2% +1.8 p.p. 78.9% 78.1% +0.8 p.p. 79.2% 77.8% +1.4 p.p. International RPK (million) 342 180 90.5% 943 525 79.6% 1,846 1,371 34.7% ASK (million) 378 208 82.0% 1,043 618 69.0% 2,027 1,657 22.3% Load factor 90.5% 86.4% +4.1 p.p. 90.4% 85.0% +5.4 p.p. 91.1% 82.7% +8.4 p.p. About Azul Azul (B3: AZUL4, NYSE: AZUL), the largest airline in Brazil by number of cities served, offers 739 daily flights to 102 destinations. With a fleet of 123 aircraft and more than 10,000 crewmembers, the company has a network of 202 non-stop routes as of June 30, 2017.Among other awards, Azul was named third best airline in the world by TripAdvisor Travelers' Choice in 2017, best low cost carrier in South America for the seventh consecutive time by Skytrax in 2017, and the world's most on-time low-cost airline in 2015 by the Official Airline Guide (OAG). For more information visit www.voeazul.com.br /ir. Glossary Revenue Passenger Kilometers (RPK) One-fare paying passenger transported one kilometer. RPK is calculated by multiplying the number of revenue passengers by the number of kilometers flown. Available Seat Kilometers (ASK) Number of aircraft seats multiplied by the number of kilometers flown. Traffic Release June | 2017 Contact Investor Relations Tel: +55 11 4831 2880 invest@voeazul.com.br Media Relations Tel: +55 11 4831 1245 imprensa@voeazul.com.br This traffic release includes estimates and forward-looking statements within the meaning of the U.S. federal securities laws. These estimates and forward-looking statements are based mainly on our current expectations and estimates of future events and trends that affect or may affect our business, financial condition, results of operations, cash flow, liquidity, prospects and the trading price of our preferred shares, including in the form of ADSs. Although we believe that these estimates and forward-looking statements are based upon reasonable assumptions, they are subject to many significant risks, uncertainties and assumptions and are made in light of information currently available to us. In addition, in this release, the words “may,” “will,” “estimate,” “anticipate,” “intend,” “expect,” “should” and similar words are intended to identify forward-looking statements. You should not place undue reliance on such statements, which speak only as of the date they were made. Azul is not under the obligation to update publicly or to revise any forward-looking statements after we distribute this press release because of new information, future events or other factors. Our independent public auditors have neither examined nor compiled the forward-looking statements and, accordingly, do not provide any assurance with respect to such statements. In light of the risks and uncertainties described above, the future events and circumstances discussed in this release might not occur and are not guarantees of future performance. Because of these uncertainties, you should not make any investment decision based upon these estimates and forward-looking statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 7, 2017 Azul S.A. By: /s/ John Rodgerson Name: John Rodgerson Title: Chief Financial Officer
